Title: From Benjamin Franklin to James Birkett, 1 March 1755
From: Franklin, Benjamin
To: Birkett, James


Sir
Philada. March 1. 1755.
I am but just returned from a long Journey, after near 6 Months Absence, and find your Favour of Sept. 29. by which I have the agreable Advice that you expect to be able to remit me something in Smith’s Affairs very soon.
As to the Thickness of Wire necessary or sufficient to conduct a large Quantity of Lightning; concerning which you desire my Sentiments; you will find something on that Head in Pages 124, and 125, of the enclos’d Pamphlet, which please to accept. And I may add, that in my late Journey I saw an Instance of a very great Quantity of Lightning conducted by a Wire no bigger than a common Knitting Needle. It was at Newbury in New England, where the Spire of the Church Steeple being 70 foot in height above the Belfrey was split all to pieces and thrown about the Street in Fragments; from the Bell down to the Clock, plac’d in the Steeple 20 foot below the Bell, there was the small Wire abovemention’d which communicated the Motion of the Clock to the Hammer striking the Hour on the Bell. As far as the Wire extended, no Part of the Steeple was hurt by the Lightning, nor below the Clock as far as the Pendulum Rod reached; but from the End of the Rod, downwards, the Lightning rent the Steeple surprizingly. The Pendulum Rod was about the thickness of a small Tobacco Pipe Stem, and conducted the Whole without Damage to its own Substance, except that the End where the Lightning was accumulated, it appeared melted [as] much as made a small Drop. But the Clock Wire was [blown?] all to Smoke, and smutted the Wall where it passed in a broad black Track, and also the Cieling under which it was carried horizontally. No more of it was left than about an Inch and half next the Tail of the Hammer, and as much joining to the Clock. Yet this is observable, that tho’ it was so small, as not to be sufficient to conduct the Quantity with Safety to its own Substance, yet it did conduct it, so as to secure all that Part of the Building. Excuse this Scrawl which I have not time to copy fair. I am, with much Respect, Sir Your very humble Servant
B Franklin
PS. I have just been reading a similar Instance taken from the Journal des Sçavans, for 1676, page 113. viz.
“En 1676. le tonnerre écrasa le clocher de l’Abbaye de Saint Medard de Soissons; la foudre se porta à une grande Distance le long des fils d’archal qui communiquoient à l’horloge; elle fondit ces cordes metalliques sans faire d’autres desordres dans tout le trajet.”

 Addressed: To  Mr James Birket  Merchant  Antigua  per Capt Snook Q.D.C.
Endorsed: Philada. Benja Franklin dated Mar: 1st. 1755 Reced. 11th. April Followg. per Capt. Snook Answered 2d. June per Capt. Cuzzens
